Title: From Thomas Jefferson to James Monroe, 11 August 1786
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris Aug. 11. 1786

I wrote you last on the 9th. of July and since that have recieved yours of the 16th. of June with the interesting intelligence it contained. I was entirely in the dark as to the progress of that negociation, and concur entirely in the views you have of it. The difficulty on which it hangs is a sine qua non with us. It would be to deceive them and ourselves to suppose that an amity can be preserved while this right is witheld. Such a supposition would argue not only an ignorance of the people to whom this is most interesting, but an ignorance of the nature of man, or an inattention to it.  Those who see but half way into our true interest will think that that concurs with the views of the other party. But those who see it in all it’s extent will be sensible that our true interest will be best promoted by making all the just claims of our fellow citizens, wherever situated, our own, by urging and enforcing them with the weight of our whole influence, and by exercising in this as in every other instance a just government in their concerns and making common cause even where our separate interest would seem opposed to theirs. No other conduct can attach us together; and on this attachment depends our happiness.
The king of Prussia still lives, and is even said to be better. Europe is very quiet at present. The only germ of dissension which shews itself at present is in the quarter of Turkey. The Emperor, the Empress, and the Venetians seem all to be pecking at the Turks. It is not probable however that either of the two first will do any thing to bring an open rupture while the K. of Prussia lives.
You will perceive by the letters I inclose to Mr. Jay that Lambe, under the pretext of ill health, declines returning either to Congress, Mr. Adams or myself. This circumstance makes me fear some malversation. The money appropriated to this object being in Holland, and having been always under the care of Mr. Adams, it was concerted between us that all the draughts should be on him. I know not therefore what sums may have been advanced to Lamb. I hope however nothing great. I am persuaded that an Angel sent on this business, and so much limited in his terms, could have done nothing. But should Congress propose to try the line of negociation again, I think they will perceive that Lamb is not a proper agent. I have written to Mr. Adams on the subject of a settlement with Lamb. There is little prospect of accomodation between the Algerines and the Portuguese and Neapolitans. A very valuable capture too, lately made by them on the Empress of Russia, bids fair to draw her on them. The probability is therefore that these three nations will be at war with them, and the possibility that, could we furnish a couple of frigates, a convention might be formed with those powers, establishing a perpetual cruize on the coast of Algiers which would bring them to reason. Such a convention, being left open to all powers willing to come into it, should have for it’s object a general peace, to be guarantied to each by the whole. Were only two or three to begin a confederacy of this kind, I think every power in Europe would soon fall into it except France, England, and perhaps Spain and Holland. Of these there is only England who would give any real aid to the Algerines. Marocco, you perceive, will be at  peace with us. Were the honour and advantage of establishing such a confederacy out of the question, yet the necessity that the U.S. should have some marine force, and the happiness of this as the ostensible cause for beginning it, would decide on it’s propriety. It will be said there is no money in the treasury. There never will be money in the treasury till the confederacy shews it’s teeth. The states must see the rod; perhaps it must be felt by some one of them. I am persuaded all of them would rejoice to see every one obliged to furnish it’s contributions. It is not the difficulty of furnishing them which beggars the treasury, but the fear that others will not furnish as much. Every rational citizen must wish to see an effective instrument of coercion, and should fear to see it on any other element but the water. A naval force can never endanger our liberties, nor occasion bloodshed; a land force would do both. It is not in the choice of the states whether they will pay money to cover their trade against the Algerines. If they obtain a peace by negociation they must pay a great sum of money for it; if they do nothing they must pay a great sum of money in the form of insurance; and in either way as great a one, and probably less effectual than in the way of force.—I look forward with anxiety to the approaching moment of your departure from Congress. Besides the interest of the Confederacy and of the State I have a personal interest in it. I know not to whom I may venture confidential communications after you are gone. Lee I scarcely know, Grayson is lazy, Carrington is industrious but not always as discreet as well meaning yet on the whole I believe he would be the best. If you find him disposed to the correspondence engage him to begin it. I take the liberty of placing here my respects to Mrs. Monroe and assurances of the sincere esteem with which I am Dear Sir your friend & servant,

Th: Jefferson

